Exhibit 10.3

Execution Version

WOODWARD, INC.

AMENDMENT NO. 1 TO NOTE PURCHASE AGREEMENT

As of October 1, 2013

To the Noteholders (as defined below):

Ladies and Gentlemen:

Woodward, Inc. (formerly known as Woodward Governor Company) (hereinafter,
together with its successors and assigns, the “Company”) agrees with you as
follows:

 

1. PRELIMINARY STATEMENTS.

 

  1.1. Note Issuances, etc.

Pursuant to that certain Note Purchase Agreement dated April 3, 2009 (as in
effect immediately prior to giving effect to the Amendments (as defined below)
provided for hereby, the “Existing Note Purchase Agreement”, and as amended by
this Amendment Agreement (as defined below) and as may be further amended,
restated or otherwise modified from time to time, the “Note Purchase Agreement”)
the Company issued and sold (a) Fifty-Seven Million Dollars ($57,000,000) in
aggregate principal amount of its 7.81% Series E Senior Notes due April 3, 2016
(the “Existing Series E Notes”, and the Existing Series E Notes, as amended
pursuant to this Amendment Agreement and as may be further amended, restated,
modified or replaced from time to time, together with any such notes issued in
substitution therefor pursuant to Section 13 of the Note Purchase Agreement, the
“Series E Notes”) and (b) Forty-Three Million Dollars ($43,000,000) in aggregate
principal amount of its 8.24% Series F Senior Notes due April 3, 2019 (the
“Existing Series F Notes” and together with the Existing Series E Notes,
collectively, the “Existing Notes”, and the Existing Series F Notes, as amended
pursuant to this Amendment Agreement and as may be further amended, restated,
modified or replaced from time to time, together with any such notes issued in
substitution therefor pursuant to Section 13 of the Note Purchase Agreement, the
“Series F Notes”, and the Series F Notes, together with the Series E Notes,
collectively, the “Notes”). The register for the registration and transfer of
the Notes indicates that the parties named in Annex 1 (the “Noteholders”) to
this Amendment No. 1 to Note Purchase Agreement (the “Amendment Agreement”) are
currently the holders of the entire outstanding principal amount of the Notes.

 

2. DEFINED TERMS.

Capitalized terms used herein and not otherwise defined herein have the meanings
ascribed to them in the Existing Note Purchase Agreement.

 

3. AMENDMENTS.

The Company agrees and, subject to the satisfaction of the conditions set forth
in Section 6 of this Amendment Agreement, the Required Holders agree to the
amendment of the Existing Notes and certain provisions of the Existing Note
Purchase Agreement, in each case, as provided for by Section 4 of this Amendment
Agreement (collectively, the “Amendments”).



--------------------------------------------------------------------------------

4. AMENDMENTS TO THE EXISTING NOTES AND THE EXISTING NOTE PURCHASE AGREEMENT.

 

  4.1. Amendments to the Existing Series E Notes.

The Existing Series E Notes are hereby and shall be deemed to be, automatically
and without any further action, amended and restated in their entirety as set
forth on Exhibit A; except that the date, registration number and principal
amount set forth in each Existing Series E Note shall remain the same; provided,
however, that, at the request of any Noteholder, the Company shall execute and
deliver a new Series E Note or Series E Notes in the form of such Exhibit 1A to
the Note Purchase Agreement in exchange for its Existing Series E Note,
registered in the name of such Noteholder, in the aggregate principal amount of
the Series E Notes owing to such Noteholder on the date hereof and dated the
date of the last interest payment made to such Noteholder in respect of its
Existing Series E Notes. Each reference to the “7.81% Series E Senior Notes due
April 3, 2016” in any of the Financing Documents is hereby deleted and replaced
with a reference to the “Series E Senior Notes due April 3, 2016”.

 

  4.2. Amendments to the Existing Series F Notes.

The Existing Series F Notes are hereby and shall be deemed to be, automatically
and without any further action, amended and restated in their entirety as set
forth on Exhibit B; except that the date, registration number and principal
amount set forth in each Existing Series F Note shall remain the same; provided,
however, that, at the request of any Noteholder, the Company shall execute and
deliver a new Series F Note or Series F Notes in the form of such Exhibit 1B to
the Note Purchase Agreement in exchange for its Existing Series F Note,
registered in the name of such Noteholder, in the aggregate principal amount of
the Series F Notes owing to such Noteholder on the date hereof and dated the
date of the last interest payment made to such Noteholder in respect of its
Existing Series F Notes. Each reference to the “8.24% Series F Senior Notes due
April 3, 2019” in any of the Financing Documents is hereby deleted and replaced
with a reference to the “Series F Senior Notes due April 3, 2019”.

 

  4.3. Amendments to the Existing Note Purchase Agreement.

The Existing Note Purchase Agreement is hereby and shall be amended in the
manner specified in Exhibit C to this Amendment Agreement.

 

5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

To induce you to enter into this Amendment Agreement and to consent to the
Amendments, the Company represents and warrants as follows:

 

  5.1. Reaffirmation of Representations and Warranties.

All of the representations and warranties contained in Section 5 of the Existing
Note Purchase Agreement are correct with the same force and effect as if made by
the Company on the date hereof except to the extent (a) that any of such
representations and warranties relate by their terms to a prior date,
(b) otherwise disclosed in the periodic and current reports filed by the Company
with the Securities and Exchange Commission since the Closing or set forth in
the Offering Memorandum relating to the 2013 Note Purchase Agreement (as defined
below), a copy of which has been delivered to the Noteholders or (c) set forth
on Schedule 5.1 attached hereto.

 

2



--------------------------------------------------------------------------------

  5.2. Organization, Power and Authority, etc.

The Company has all requisite corporate power and authority to enter into and
perform its obligations under this Amendment Agreement and the Notes.

 

  5.3. Legal Validity.

The execution and delivery of this Amendment Agreement and the Notes by the
Company and compliance by the Company with its obligations hereunder and under
the Note Purchase Agreement and the Notes: (a) are within the corporate powers
of the Company; and (b) do not violate or result in any breach of, constitute a
default under, or result in the creation of any Lien upon any property of the
Company under the provisions of: (i) its charter documents; (ii) any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority
applicable to either the Company or its property; or (iii) any agreement or
instrument to which the Company is a party or by which the Company or any of its
property may be bound or any statute or other rule or regulation of any
Governmental Authority applicable to the Company or its property.

Each of this Amendment Agreement and each of the Notes has been duly authorized
by all necessary action on the part of the Company, has been executed and
delivered by a duly authorized officer of the Company, and constitutes a legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, reorganization, arrangement, insolvency, moratorium, or
other similar laws affecting the enforceability of creditors’ rights generally
and subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

  5.4. No Defaults.

No event has occurred and no condition exists that: (a) would constitute a
Default or an Event of Default or (b) could reasonably be expected to have a
Material Adverse Effect.

 

  5.5. Disclosure.

This Amendment Agreement and the documents, certificates or other writings
delivered to the Noteholders by or on behalf of the Company in connection
therewith, taken as a whole, do not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements therein
not misleading in light of the circumstances under which they were made. There
is no fact known to the Company that could reasonably be expected to have a
Material Adverse Effect that has not been set forth herein or in the other
documents, certificates and other writings delivered to the Noteholders by or on
behalf of the Company specifically for use in connection with the transactions
contemplated by the this Amendment Agreement.

 

6. EFFECTIVENESS OF AMENDMENTS.

The Amendments shall become effective only upon the date of the satisfaction in
full of the following conditions precedent:

 

  6.1. Execution and Delivery of this Amendment Agreement.

The Company and the Required Holders shall have executed and delivered this
Amendment Agreement.

 

3



--------------------------------------------------------------------------------

  6.2. Execution and Delivery of Guarantor Acknowledgement.

Each Guarantor shall have executed and delivered a Guarantor Acknowledgement in
the form of Exhibit D to this Amendment Agreement.

 

  6.3. Execution and Delivery of Replacement Notes.

The Company shall have executed and delivered replacement Notes to any
Noteholder requesting the same.

 

  6.4. Representations and Warranties True.

The representations and warranties set forth in Section 5 shall be true and
correct on such date in all respects.

 

  6.5. Authorization.

The Company shall have authorized, by all necessary action, the execution,
delivery and performance of all documents, agreements and certificates in
connection with this Amendment Agreement.

 

  6.6. 2013 Note Purchase Agreement.

Each of the Noteholders shall have received, on or before the date hereof, a
fully executed copy of the Note Purchase Agreement (the “2013 Note Purchase
Agreement”), dated as of October 1, 2013, by and among the Company and the
purchasers party thereto, in form and substance satisfactory to the Required
Holders, and the conditions to the effectiveness thereof, and all conditions to
the obligations of the purchasers party thereto to purchase the notes to be
issued thereunder shall have been satisfied or waived.

 

  6.7. Revolving Facility.

Each of the Noteholders shall have received, on or before the date hereof, a
fully executed copy of that certain Credit Agreement, dated as of July 10, 2013,
by and among the Company, as a borrower, the foreign subsidiary borrowers from
time to time parties thereto, the institutions from time to time party thereto
as lenders, and Wells Fargo Bank, National Association, as administrative agent
for itself and the other lenders party thereto.

 

  6.8. Amendment to 2008 Note Purchase Agreement.

Each of the Noteholders shall have received, on or before the date hereof, a
fully executed copy of the Amendment No. 1 to Note Purchase Agreement dated as
of October 1, 2013, by and among the Company and the purchasers party thereto
with respect to that certain Note Purchase Agreement dated October 1, 2008, in
form and substance satisfactory to the Required Holders, and the conditions to
the effectiveness thereof, and all conditions to the obligations of the
purchasers party thereto to purchase the notes to be issued thereunder shall
have been satisfied or waived.

 

  6.9. Special Counsel Fees.

The Company shall have paid the reasonable fees and disbursements of
Noteholders’ special counsel in accordance with Section 7 below.

 

4



--------------------------------------------------------------------------------

  6.10. Proceedings Satisfactory.

All proceedings taken in connection with this Amendment Agreement and all
documents and papers relating thereto shall be satisfactory to the Noteholders
signatory hereto and their special counsel, and such Noteholders and their
special counsel shall have received copies of such documents and papers as they
or their special counsel may reasonably request in connection herewith.

 

7. EXPENSES.

Whether or not the Amendments become effective, the Company will promptly (and
in any event within thirty (30) days of receiving any statement or invoice
therefor) pay all reasonable fees, expenses and costs of your special counsel,
Bingham McCutchen LLP, incurred in connection with the preparation, negotiation
and delivery of this Amendment Agreement, the Intercreditor Agreement and any
other documents related thereto. Nothing in this Section shall limit the
Company’s obligations pursuant to Section 15.1 of the Existing Note Purchase
Agreement.

 

8. MISCELLANEOUS.

 

  8.1. Part of Existing Note Purchase Agreement; Future References, etc.

This Amendment Agreement shall be construed in connection with and as a part of
the Note Purchase Agreement and, except as expressly amended by this Amendment
Agreement, all terms, conditions and covenants contained in the Existing Note
Purchase Agreement and the Existing Notes are hereby ratified and shall be and
remain in full force and effect. Any and all notices, requests, certificates and
other instruments executed and delivered after the execution and delivery of
this Amendment Agreement may refer to the Note Purchase Agreement without making
specific reference to this Amendment Agreement, but nevertheless all such
references shall include this Amendment Agreement unless the context otherwise
requires.

 

  8.2. Counterparts, Facsimiles.

This Amendment Agreement may be executed in any number of counterparts, each of
which shall be an original but all of which together shall constitute one
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
Delivery of an executed signature page by facsimile transmission shall be
effective as delivery of a manually signed counterpart of this Amendment
Agreement.

 

  8.3. Governing Law.

THIS AMENDMENT AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND
THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK
EXCLUDING CHOICE OF LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD PERMIT
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

[Remainder of page intentionally left blank. Next page is signature page.]

 

5



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please so indicate by signing the
acceptance below on the accompanying counterpart of this Amendment Agreement and
returning it to the Company, whereupon it will become a binding agreement among
you and the Company.

 

WOODWARD, INC. By:   /s/ Robert F. Weber, Jr.  

 

Name:   Robert F. Weber, Jr. Title:   Vice Chairman, Chief Financial Officer  
and Treasurer

 

Signature Page to Amendment No. 1 to 2009 Note Purchase Agreement



--------------------------------------------------------------------------------

The foregoing Amendment Agreement is hereby accepted as of the date first above
written. By its execution below, each of the undersigned represents that it is
the owner of one or more of the Notes and is authorized to enter into this
Amendment Agreement in respect thereof.

 

NEW YORK LIFE INSURANCE COMPANY By:   /s/ Loyd T. Henderson Name:   Loyd T.
Henderson Title:   Corporate Vice President NEW YORK LIFE INSURANCE AND ANNUITY
CORPORATION By:   New York Life Investment Management LLC,   Its Investment
Manager   By:   /s/ Loyd T. Henderson   Name:   Loyd T. Henderson   Title:  
Managing Director NEW YORK LIFE INSURANCE AND ANNUITY
CORPORATION INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 3-2) By:
  New York Life Investment Management LLC,   Its Investment Manager   By:   /s/
Loyd T. Henderson   Name:   Loyd T. Henderson   Title:   Managing Director NEW
YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE INSURANCE
SEPARATE ACCOUNT (BOLI 30C) By:   New York Life Investment Management LLC,   Its
Investment Manager   By:   /s/ Loyd T. Henderson   Name:   Loyd T. Henderson  
Title:   Managing Director

 

 

Signature Page to Amendment No. 1 to 2009 Note Purchase Agreement



--------------------------------------------------------------------------------

CONNECTICUT GENERAL LIFE INSURANCE COMPANY By:   CIGNA Investments, Inc.
(authorized agent)   By:   /s/ Leonard Mazlish   Name:   Leonard Mazlish  
Title:   Managing Director

 

Signature Page to Amendment No. 1 to 2009 Note Purchase Agreement



--------------------------------------------------------------------------------

LIFE INSURANCE COMPANY OF NORTH AMERICA By:   CIGNA Investments, Inc.
(authorized agent)   By:   /s/ Leonard Mazlish   Name:   Leonard Mazlish  
Title:   Managing Director

 

 

Signature Page to Amendment No. 1 to 2009 Note Purchase Agreement



--------------------------------------------------------------------------------

UNITED OF OMAHA LIFE INSURANCE COMPANY By:   /s/ Justin P. Kavan Name:   Justin
P. Kavan Title:   Vice President

 

 

Signature Page to Amendment No. 1 to 2009 Note Purchase Agreement



--------------------------------------------------------------------------------

AMERICAN EQUITY INVESTMENT LIFE INSURANCE COMPANY By:   /s/ Jeffrey A. Fossell
Name:   Jeffrey A. Fossell Title:   Authorized Signatory  

 

 

Signature Page to Amendment No. 1 to 2009 Note Purchase Agreement



--------------------------------------------------------------------------------

MODERN WOODMEN OF AMERICA By:   /s/ Douglas A. Pannier Name:   Douglas A.
Pannier Title:   Group Head – Private Placements

 

Signature Page to Amendment No. 1 to 2009 Note Purchase Agreement



--------------------------------------------------------------------------------

Annex 1

Noteholders

New York Life Insurance Company

New York Life Insurance and Annuity Corporation

New York Life Insurance and Annuity Corporation

Institutionally Owned Life Insurance Separate Account (BOLI 3-2)

New York Life Insurance and Annuity Corporation

Institutionally Owned Life Insurance Separate Account (BOLI 30C)

Connecticut General Life Insurance Company

Life Insurance Company of North America

United of Omaha Life Insurance Company

American Equity Investment Life Insurance Company

Modern Woodmen of America

 

Annex 1



--------------------------------------------------------------------------------

Schedule 5.1

[Intentionally Removed]

 

Schedule 5.1



--------------------------------------------------------------------------------

Exhibit 1A

[FORM OF SERIES E SENIOR NOTE]

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR PURSUANT TO THE SECURITIES OR “BLUE SKY” LAWS OF ANY
STATE OR FOREIGN JURISDICTION. THIS NOTE IS SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE ASSIGNED, EXCEPT IN ACCORDANCE WITH AND SUBJECT TO ALL
THE TERMS AND CONDITIONS OF THE NOTE PURCHASE AGREEMENT (AS DEFINED BELOW) AND
PURSUANT TO (A) A REGISTRATION STATEMENT WITH RESPECT TO THIS NOTE THAT IS
EFFECTIVE UNDER THE SECURITIES ACT, (B) RULE 144 UNDER THE SECURITIES ACT OR
(C) ANY OTHER EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.

WOODWARD, INC.

SERIES E SENIOR NOTE DUE APRIL 3, 2016

 

No. RE-[            ]    [Date] $[            ]    PPN: 980745 C@0

For Value Received, the undersigned, WOODWARD, INC. (herein called the
“Company”), a Delaware corporation, hereby promises to pay to [            ], or
registered assigns, the principal sum of [            ] DOLLARS
($[            ]) (or so much thereof as shall not have been prepaid) on
April 3, 2016, with interest (computed on the basis of a 360-day year of twelve
30-day months) (a) on the unpaid balance hereof at the Applicable Rate (as
defined in the Note Purchase Agreement referred to below) with respect to this
Note from the date hereof, payable semiannually, on the fifteenth (15th) day of
April and October in each year, commencing with the October next succeeding the
date hereof, until the principal hereof shall have become due and payable, and
(b) to the extent permitted by law, on any overdue payment of interest and,
during the continuance of an Event of Default, on such unpaid balance and on any
overdue payment of any Make-Whole Amount, at a rate per annum from time to time
equal to the Default Rate, payable semiannually as aforesaid (or, at the option
of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of the Company in Fort Collins, Colorado or at such other place
as the Company shall have designated by written notice to the holder of this
Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of Series E Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of April 3,
2009, as amended (as from time to time amended, the “Note Purchase Agreement”),
between the Company and the respective Purchasers named therein and is entitled
to the benefits thereof, and guarantied pursuant to that certain Guaranty
Agreement, dated as of April 3, 2009, by Woodward FST, Inc., MPC Products
Corporation, Woodward HRT, Inc. and the other Guarantors party thereto, as from
time to time amended. Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representation set
forth in Section 6.3 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.

 

Exhibit 1A-1



--------------------------------------------------------------------------------

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note Purchase Agreement, but not
otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

WOODWARD, INC. By:                                     
                                                             Name: Title:

 

Exhibit 1A-2



--------------------------------------------------------------------------------

Exhibit 1B

[FORM OF SERIES F SENIOR NOTE]

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR PURSUANT TO THE SECURITIES OR “BLUE SKY” LAWS OF ANY
STATE OR FOREIGN JURISDICTION. THIS NOTE IS SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE ASSIGNED, EXCEPT IN ACCORDANCE WITH AND SUBJECT TO ALL
THE TERMS AND CONDITIONS OF THE NOTE PURCHASE AGREEMENT (AS DEFINED BELOW) AND
PURSUANT TO (A) A REGISTRATION STATEMENT WITH RESPECT TO THIS NOTE THAT IS
EFFECTIVE UNDER THE SECURITIES ACT, (B) RULE 144 UNDER THE SECURITIES ACT OR
(C) ANY OTHER EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.

WOODWARD, INC.

SERIES F SENIOR NOTE DUE APRIL 3, 2019

 

No. RF-[            ]    [Date] $[            ]    PPN: 980745 C#8

For Value Received, the undersigned, WOODWARD, INC. (herein called the
“Company”), a Delaware corporation, hereby promises to pay to [            ], or
registered assigns, the principal sum of [            ] DOLLARS
($[            ]) (or so much thereof as shall not have been prepaid) on
April 3, 2019, with interest (computed on the basis of a 360-day year of twelve
30-day months) (a) on the unpaid balance hereof at the Applicable Rate (as
defined in the Note Purchase Agreement referred to below) with respect to this
Note from the date hereof, payable semiannually, on the fifteenth (15th) day of
April and October in each year, commencing with the October next succeeding the
date hereof, until the principal hereof shall have become due and payable, and
(b) to the extent permitted by law, on any overdue payment of interest and,
during the continuance of an Event of Default, on such unpaid balance and on any
overdue payment of any Make-Whole Amount, at a rate per annum from time to time
equal to the Default Rate, payable semiannually as aforesaid (or, at the option
of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of the Company in Fort Collins, Colorado or at such other place
as the Company shall have designated by written notice to the holder of this
Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of Series F Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of April 3,
2009, as amended (as from time to time amended, the “Note Purchase Agreement”),
between the Company and the respective Purchasers named therein and is entitled
to the benefits thereof, and guarantied pursuant to that certain Guaranty
Agreement, dated as of April 3, 2009, by Woodward FST, Inc., MPC Products
Corporation, Woodward HRT, Inc. and the other Guarantors party thereto, as from
time to time amended. Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representation set
forth in Section 6.3 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.

 

Exhibit 1B-1



--------------------------------------------------------------------------------

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note Purchase Agreement, but not
otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

WOODWARD, INC. By:                                     
                                                             Name: Title:

 

Exhibit 1B-2



--------------------------------------------------------------------------------

EXHIBIT C

AMENDMENTS TO EXISTING NOTE PURCHASE AGREEMENT

(a) Introductory Paragraph. The phrase “(the “Company”)” in the introductory
paragraph of the Existing Note Purchase Agreement is hereby amended and restated
to read as follows:

“(together with any successor thereto that becomes a party hereto pursuant to
Section 10.2, the “Company”)”

(b) Section 9.10 – Additional Financial Covenants. Section 9.10 of the Existing
Note Purchase Agreement is hereby amended and restated to read as follows:

“9.10. [Intentionally Omitted.]”

(c) Section 10.1 – Transactions with Affiliates. Section 10.1 of the Existing
Note Purchase Agreement is hereby amended and restated to read as follows:

“10.1. Transactions with Affiliates.

The Company will not and will not permit any Subsidiary to enter into directly
or indirectly any Material transaction or group of related Material transactions
(including without limitation the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate
(other than the Company or another Subsidiary), except in the ordinary course of
business or pursuant to the reasonable requirements of the Company’s or such
Subsidiary’s business and, in each case, upon fair and reasonable terms no less
favorable to the Company or such Subsidiary than would be obtainable in a
comparable arm’s-length transaction with a Person not an Affiliate.”

(d) Section 10.7 – Minimum Consolidated Net Worth. Section 10.7 of the Existing
Note Purchase Agreement is hereby amended and restated to read as follows:

“10.7 Minimum Consolidated Net Worth.

The Company will not permit its Consolidated Net Worth at any time to be less
than the sum of (a) $800,000,000 plus (b) an aggregate amount equal to 50% of
its Consolidated Net Earnings (but, in each case, only if a positive number) for
each completed fiscal year beginning with the fiscal year ending September 30,
2013.”

(e) Section 10.8 – Maximum Leverage Ratio. Section 10.8 of the Existing Note
Purchase Agreement is hereby amended and restated to read as follows:

“10.8 Maximum Leverage Ratio.

The Company and its consolidated Subsidiaries will not permit the ratio (the
“Leverage Ratio”) of (a) Net Indebtedness to (b) EBITDA to be greater than
(x) 4.0 to 1.0 during any Material Acquisition Period or (y) 3.5 to 1.0 at any
other time. The Leverage Ratio will be calculated, in each case, determined as
of the last day of each fiscal quarter of the Company based upon (i) for Net
Indebtedness, Net Indebtedness as of the last day of such fiscal quarter; and
(ii) for EBITDA, the actual amount for the four (4) fiscal quarter period ending
on such date.”

 

Exhibit C-1



--------------------------------------------------------------------------------

(f) Section 11(c) – Specified Defaults. Section 11(c) of the Existing Note
Purchase Agreement is hereby amended and restated to read as follows:

“(c) the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Section 10; or”

(g) Section 11(f) – Cross-Default. Section 11(f) of the Existing Note Purchase
Agreement is hereby amended and restated to read as follows:

“(f) (i) the Company or any Significant Subsidiary is in default (as principal
or as guarantor or other surety) in the payment of any principal of or premium
or make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least $60,000,000 beyond any period of grace
provided with respect thereto, or (ii) the Company or any Significant Subsidiary
is in default in the performance of or compliance with any Material Covenant of
any evidence of any Indebtedness in an aggregate outstanding principal amount of
at least $60,000,000, and as a consequence of such default such Indebtedness has
become, or has been declared (or one or more Persons are entitled to declare
such Indebtedness to be), due and payable before its stated maturity or before
its regularly scheduled dates of payment, or (iii) the Company or any
Significant Subsidiary is in default in the performance of or compliance with
any term of any evidence of any Indebtedness in an aggregate outstanding
principal amount of at least $60,000,000 or any mortgage, indenture or other
agreement relating thereto or any other condition exists, and as a consequence
of such default or condition such Indebtedness has become, or has been declared,
due and payable before its stated maturity or before its regularly scheduled
dates of payment, or (iv) as a consequence of the occurrence or continuation of
any event or condition (other than the passage of time or the right of the
holder of Indebtedness to convert such Indebtedness into equity interests),
(x) the Company or any Significant Subsidiary has become obligated to purchase
or repay Indebtedness before its regular maturity or before its regularly
scheduled dates of payment in an aggregate outstanding principal amount of at
least $60,000,000, or (y) one or more Persons have the right to require the
Company or any Significant Subsidiary so to purchase or repay such Indebtedness
as a result of a default in the performance of or compliance with any Material
Covenant by the Company or any Significant Subsidiary; or”

(h) Section 11(i) – Judgment Defaults. Section 11(i) of the Existing Note
Purchase Agreement is hereby amended by deleting the reference to “$30,000,000”
therein and inserting “$60,000,000” in lieu thereof.

(i) Section 11(j) – ERISA Defaults. Section 11(h) of the Existing Note Purchase
Agreement is hereby amended by deleting the reference to “$15,000,000” therein
and inserting “$60,000,000” in lieu thereof.

(j) Section 22.3 – Accounting Terms. Section 22.3 of the Existing Note Purchase
Agreement is hereby amended and restated to read as follows:

“22.3 Accounting Terms.

(a) All accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with GAAP.
Except as otherwise specifically provided herein, (i) all computations made
pursuant to this Agreement shall be made in accordance with GAAP, and (ii) all
financial statements shall be prepared in accordance with GAAP. For purposes of
determining compliance with this Agreement (including, without limitation,
Section 9, Section 10 and the definition of “Indebtedness”), any election by the
Company to measure any financial liability using fair value (as permitted by
Financial Accounting Standards Board Accounting Standards Codification Topic
No. 825-10-25 – Fair Value Option, International Accounting Standard 39 –
Financial Instruments: Recognition and Measurement or any similar accounting
standard) shall be disregarded and such determination shall be made as if such
election had not been made.

 

Exhibit C-2



--------------------------------------------------------------------------------

(b) If the Company notifies the holders of Notes that, in the Company’s
reasonable opinion, or if the Required Holders notify the Company that, in the
Required Holders’ reasonable opinion, as a result of changes in GAAP from time
to time (“Subsequent Changes”), any of the covenants contained in Sections 10.6
through 10.10, or any of the defined terms used therein no longer apply as
intended such that such covenants are materially more or less restrictive to the
Company than are such covenants immediately prior to giving effect to such
Subsequent Changes, the Company and the holders of Notes shall negotiate in good
faith to reset or amend such covenants or defined terms so as to negate such
Subsequent Changes, or to establish alternative covenants or defined terms.
Until the Company and the Required Holders so expressly agree to reset, amend or
establish alternative covenants or defined terms, the covenants contained in
Sections 10.6 through 10.10, together with the relevant defined terms, shall
continue to apply and compliance therewith shall be determined assuming that the
Subsequent Changes shall not have occurred (“Static GAAP”). During any period
that compliance with any covenants shall be determined pursuant to Static GAAP,
the Company shall include relevant reconciliations in reasonable detail between
GAAP and Static GAAP with respect to the applicable covenant compliance
calculations contained in each certificate of a Senior Financial Officer
delivered pursuant to Section 7.2(a) during such period.”

(k) Schedule B – Definitions of Company, Financial Covenant, Material Default
and Most Favored Provision. The definitions of “Company”, “Financial Covenant”,
“Material Default” and “Most Favored Provision” appearing in Schedule B of the
Existing Note Purchase Agreement are hereby deleted.

(l) Schedule B – Definitions of Applicable Rate, Financing Documents, Material
Acquisition Amount, Material Acquisition Period, Material Covenant, Static GAAP
and Subsequent Changes. The following definitions are hereby added to Schedule B
of the Existing Note Purchase Agreement in their proper alphabetical order to
read as follows:

““Applicable Rate” means, with respect to (a) any Series E Note, (i) 8.56% per
annum during any fiscal quarter following a fiscal quarter on the last day of
which the Leverage Ratio is greater than 3.5 to 1.0 and (ii) 7.81% per annum at
all other times and (b) any Series F Note, (i) 8.99% per annum during any fiscal
quarter following a fiscal quarter on the last day of which the Leverage Ratio
is greater than 3.5 to 1.0 and (ii) 8.24% per annum at all other times.”

““Financing Documents” means, collectively, this Agreement, the Notes, the
Guaranty Agreement, the Guaranty Supplements, the Amended and Restated
Intercreditor Agreement and each of the other agreements, documents and
instruments delivered by and among the Company or any Guarantor and the
Purchasers in connection with this Agreement that is designated therein by the
parties thereto as an “Financing Document” (each as it may from time to time be
amended, supplemented, restated or otherwise modified from time to time).”

““Material Acquisition Amount” means an amount equal to the greater of
(a) $50,000,000 and (b) the applicable dollar threshold amount for certain
permitted acquisitions necessary to increase the leverage ratio applicable to
the Company as set forth in the definition of “Leverage Ratio Increase
Requirements” in the Revolving Facility or similar threshold in any other
Revolving Facility.”

 

Exhibit C-3



--------------------------------------------------------------------------------

““Material Acquisition Period” means each period of four (4) consecutive fiscal
quarters of the Company commencing with the fiscal quarter in which one or more
of the Company and any Subsidiary has consummated (a) one or more Acquisitions
of equity interests in entities that become Subsidiaries upon such Acquisition
or (b) one or more acquisitions from an entity of a business or a brand, if the
consideration paid for such Acquisitions under clause (a) and/or (b) (including,
without limitation, Indebtedness of the new Subsidiary and, without duplication,
any Indebtedness of such entity that is assumed by any one or more of the
Company and its Subsidiaries), taken together with the aggregate consideration
(including assumed Indebtedness as aforesaid) paid for all other such
Acquisitions consummated during the immediately preceding three (3) fiscal
quarters of the Company, is equal to or greater than the Material Acquisition
Amount; provided that a new Material Acquisition Period may not be commenced
until such time as at least two (2) complete consecutive fiscal quarters have
elapsed since the expiration of the last previous Material Acquisition Period.”

““Material Covenant” means any covenant or similar term contained in any
evidence of any Indebtedness in respect of or that contains provisions that are
the same as or similar to (or address the same topic as) the covenants set forth
in Sections 10.2, 10.3, 10.6, 10.7, 10.8, 10.9 or 10.10 or any other financial
covenant contained in such Indebtedness.”

““Static GAAP” is defined in Section 22.3(b).”

““Subsequent Changes” is defined in Section 22.3(b).”

(m) Schedule B – Definitions of Default Rate, EBITDA and Major Credit Facility.
The definitions of “Default Rate”, “EBITDA”, “Major Credit Facility” and
“Revolving Facility” appearing in Schedule B of the Existing Note Purchase
Agreement are hereby amended and restated to read as follows:

““Default Rate” means, with respect to any Note, that rate of interest that is
the greater of (a) 2.00% per annum above the Applicable Rate with respect to
such Note or (b) 2.00% over the rate of interest publicly announced by JPMorgan
Chase Bank, N.A. in New York, New York as its “base” or “prime” rate.”

““EBITDA” means, for any period, on a consolidated basis for the Company and its
Subsidiaries, the sum of the amounts for such period, without duplication, of
(a) Net Income, plus (b) Interest Expense to the extent deducted in computing
Net Income, plus (c) charges against income for foreign, federal, state and
local taxes to the extent deducted in computing Net Income, plus
(d) depreciation expense to the extent deducted in computing Net Income, plus
(e) amortization expense, including, without limitation, amortization of
goodwill and other intangible assets to the extent deducted in computing Net
Income, plus (f) any unusual non-cash charges to the extent deducted in
computing Net Income, plus (g) non-cash stock based compensation paid during
such period to the extent deducted in computing Net Income, minus (h) any
unusual non-cash gains to the extent added in computing Net Income. EBITDA shall
be calculated on a pro forma basis giving effect to Material Acquisitions and
Material Asset Dispositions on a four (4) fiscal quarter basis on the assumption
that any such Material Acquisition or Material Asset Disposition shall be deemed
to have occurred on the first day of the fourth full fiscal quarter preceding
the date of determination, using historical financial statements containing
reasonable adjustments satisfactory to the Required Holders, broken down by
fiscal quarter in the Company’s reasonable judgment. As used herein, “Material
Acquisition” means one or more related Acquisitions the net consideration for
which is in excess of $20,000,000 individually or in the aggregate and “Material
Asset Disposition” means any Asset Disposition or series of Asset Dispositions
the Fair Market Value of which is equal to or greater than $20,000,000
individually or in the aggregate.”

 

Exhibit C-4



--------------------------------------------------------------------------------

““Major Credit Facility” means (a) the Revolving Facility, (b) the Term
Facility, (c) the Existing Term Facility, (d) the 2001 Note Purchase Agreement,
(e) the 2008 Note Purchase Agreement and (f) any other credit, loan or borrowing
facility or note purchase agreement by the Company or any Subsidiary providing,
in each case, for the incurrence of Senior Indebtedness in a principal amount
equal to or greater than $75,000,000, in each case under clauses (a) through
(f) as amended, restated, supplemented or otherwise modified and together with
increases, refinancings and replacements thereof.”

““Revolving Facility” means that certain Credit Agreement, dated as of July 10,
2013, by and among the Company, as a borrower, the foreign subsidiary borrowers
from time to time parties thereto, the institutions from time to time parties
thereto as lenders, and Wells Fargo Bank, National Association, as
administrative agent for itself and the other lenders, as such agreement may be
further amended, restated, supplemented, modified, refinanced, extended or
replaced.”

(n) Exhibit 1A to the Existing Note Purchase Agreement is hereby amended and
restated in its entirety to read as set forth on Exhibit A hereto.

(o) Exhibit 1B to the Existing Note Purchase Agreement is hereby amended and
restated in its entirety to read as set forth on Exhibit B hereto.

 

Exhibit C-5



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF GUARANTOR ACKNOWLEDGEMENT]

GUARANTOR ACKNOWLEDGEMENT

Each of the undersigned hereby acknowledges and agrees to the terms of Amendment
No. 1 to Note Purchase Agreement, dated as of October 1, 2013 (the “Amendment”),
amending that certain Note Purchase Agreement, dated April 3, 2009, (the “Note
Purchase Agreement”), among Woodward, Inc. (formerly known as Woodward Governor
Company), a Delaware corporation, and the holders of Notes party thereto. Each
of the undersigned hereby confirms that the Guaranty Agreement to which the
undersigned is a party remains in full force and effect after giving effect to
the Amendment and continues to be the valid and binding obligation of the
undersigned, enforceable against the undersigned in accordance with its terms,
subject to any applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditor’s rights generally or by
equitable principles including principles of commercial reasonableness, good
faith and fair dealing (whether enforceability is sought by proceedings in
equity or at law).

Capitalized terms used herein but not defined are used as defined in the Note
Purchase Agreement.

Dated as of October 1, 2013

 

WOODWARD FST, INC. By:                                     
                                                             Name: Title: MPC
PRODUCTS CORPORATION By:                                     
                                                             Name: Title:
WOODWARD HRT, INC. By:                                     
                                                             Name: Title:

 

Exhibit D-1